Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 6/21//22 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 6/21/22. Claims 11-13, and 16-19 are allowed. Claims 1-10 and 14-15 are canceled.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a local memory configured to store node data, a user interface configured to allow a user to choose one or more node selection criteria, a node selection module configured to generate a subset of nodes, a node evaluation module configured to evaluate in claim 18,
	 energy storage siting platform is configured to receive pricing data, a local memory configured to store node data in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 18.
	The closest prior art Ricardo (NPL: Optimal Energy Storage Siting and Sizing: A WECC Case Study, IEEE TRANSACTIONS ON SUSTAINABLE ENERGY, VOL. 8, NO. 2, APRIL 2017) teaches a system for optimizing energy storage unit siting comprising: an energy storage siting platform comprising: a local memory.
	He (US PG Pub: 2016/0155166) disclose a user interface configured to allow a user to choose one or more node selection criteria; a node selection module configured to generate a subset of nodes from said plurality of nodes based on said one or more node selection criteria.
	Carter (US PG Pub: 2014/0039710) disclose said local memory being further configured to receive pricing data relating to said plurality of nodes from an external pricing data source;
and a node evaluation module configured to evaluate potential energy sales and energy purchases to generate an arbitrage value index for each node of said subset of nodes based on at least said pricing data, wherein said node evaluation module is further configured to report said arbitrage value index for each node of said subset of nodes to the user via the user interface.
	None of the prior art on record taken either alone or in obvious combination disclose wherein said arbitrage value index for an evaluated node comprises the difference between a maximum average price of energy at said evaluated node over an interval of time given a specified energy storage duration and a minimum average price of energy at said evaluated node over said interval of time given said specified energy storage duration with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4. 	Claims 11-13 are allowed due to their direct/indirect dependency on claim 18.
5. 	Independent claim 19 recites the same allowable limitation as claim 18. Therefore claim 19 and its dependent claim 16-17 are also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116